REASONS FOR ALLOWANCE
Regarding claim 1, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is: wherein when the first inflow line valve, the second inflow line valve, and the first outflow line valve are all opened and the connecting line valve is closed the first compressor and the second compressor are operable in parallel, wherein when the first inflow line valve and the connecting line valve are both opened and the second inflow line valve and the first outflow line valve are both closed the first compressor and the second compressor are operable in series, and wherein the first compressor and the second compressor evacuate the medium from the fully enclosed and sealed process space to create a vacuum in the fixed volume of the fully enclosed and sealed process space. These limitations, in combination with a first inflow line, a first compressor configured to be coupled to the sealed process space via the first inflow line, a first outflow line configured to discharge medium extracted from the enclosed and sealed process space by the first compressor into a surroundings, a second inflow line, a second compressor configured to be coupled to the enclosed and sealed process space via the second inflow line, a second outflow line configured to discharge the medium extracted from the enclosed and sealed process space by the second compressor into the surroundings, a connecting line connected between the first outflow line and the second inflow line, a first inflow line valve integrated in the first inflow line, a second inflow line valve integrated in the second inflow line, a first outflow line valve integrated in the first outflow line, and a connecting line valve integrated in the connecting line, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Regarding claim 2, it is noted by the examiner that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is clear from the prosecution record. The sum of the limitations in claim 2 is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Regarding claim 5, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art are the steps of initially evacuating the fully enclosed and sealed process space to a pressure limit value using a first compressor and a second compressor operated in parallel; and evacuating the fully enclosed and sealed process space using the first compressor and the second compressor operated in series when the pressure limit value has been reached. These limitations, in combination with the first compressor and the second compressor evacuating a medium from the fixed volume of the fully enclosed and sealed process space to create a vacuum in the fully enclosed and sealed process space, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746